               Case 3:20-cv-00133-JCH Document 129-5 Filed 07/13/20 Page 1 of 2


                                                               Jakub Madej <j.madej@lawsheet.com>


Yale's Responses to First Set of Interrogatories
2 messages

Jakub Madej <j.madej@lawsheet.com>                                       Tue, Jun 30, 2020 at 10:17 AM
To: Pat Noonan <PNoonan@ddnctlaw.com>

 Dear Patrick,

 I hope you had a great weekend. I write to check if Yale intends to provide answers to
 the First Set of Interrogatories. These interrogatories were dated and sent to you on
 May 15, 2020. I attach a copy for your reference. The original deadline June 16,
 though Yale was granted additional two weeks until June 29 on your motion. Today is
 June 30. Yale is yet to provide any material.

 To confirm, I have not received any responses to date. I indicated that I am happy to
 give Yale more time if you ask a few days in advance. I received no such request,
 though.

 I expect Yale to fully meet its discovery obligations, as the plaintiff has. Under Federal
 Rule 33, interrogatories must be answered under oath, and the answering party must
 sign them. Accordingly, I will only accept answers that fully meet the standard of FRCP
 33(b).

 Please let me know by Wednesday evening if Yale will provide an answer. I hope we'll
 be able to resolve this without Court's intervention.

 Best,
 Jakub

 Jakub Madej
 65 Dwight St
 New Haven, CT 06511
 Phone: (203) 928-8486
 Fax: (203) 902-0070
 Email: j.madej@lawsheet.com

 This email may contain confidential or privileged information that are legally protected from disclosure. If
 you are not the intended recipient of this message or their agent, you must not use, disseminate, copy, or
 store this message or its attachments.

     first-set-of-interrogatories-to-yale-university (1).pdf
     675K
              Case 3:20-cv-00133-JCH Document 129-5 Filed 07/13/20 Page 2 of 2

Jakub Madej <j.madej@lawsheet.com>                                           Thu, Jul 2, 2020 at 9:50 AM
To: Pat Noonan <PNoonan@ddnctlaw.com>

 Dear Patrick,

 I received no response from you regarding Yale's missing answers. Yale was previously
 granted additional two weeks to provide its responses but served none then, and none
 to date. Accordingly, I intend to seek sanctions for failure to answer interrogatories
 despite multiple extensions. Please treat this message as a final attempt at conferral.

 Call me at (203) 928-8486 as soon as you see this message if you believe anything I
 stated here is incorrect.

 Regards,
 Jakub

 Jakub Madej
 65 Dwight St
 New Haven, CT 06511
 Phone: (203) 928-8486
 Phone: (646) 776-0066
 Fax: (203) 902-0070
 Email: j.madej@lawsheet.com

 This email may contain confidential or privileged information that are legally protected from disclosure. If
 you are not the intended recipient of this message or their agent, you must not use, disseminate, copy, or
 store this message or its attachments.

 [Quoted text hidden]
